Name: Commission Regulation (EC) No 2579/2001 of 27 December 2001 amending for the third time Regulation (EC) No 1209/2001 derogating from Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef
 Type: Regulation
 Subject Matter: animal product;  regions of EU Member States;  trade policy;  economic geography;  Europe
 Date Published: nan

 Avis juridique important|32001R2579Commission Regulation (EC) No 2579/2001 of 27 December 2001 amending for the third time Regulation (EC) No 1209/2001 derogating from Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef Official Journal L 344 , 28/12/2001 P. 0068 - 0069Commission Regulation (EC) No 2579/2001of 27 December 2001amending for the third time Regulation (EC) No 1209/2001 derogating from Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beefTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Commission Regulation (EC) No 2345/2001(2), and in particular Articles 38(2) and 47(8) thereof,Whereas:(1) Commission Regulation (EC) No 1209/2001(3), as amended by Regulation (EC) No 1922/2001(4), introduces a number of derogations from Commission Regulation (EC) No 562/2000(5), as last amended by Regulation (EC) No 1564/2001(6), in order to deal with the exceptional situation on the market caused by events linked to bovine spongiform encephalopathy (BSE) and the subsequent outbreak of foot-and-mouth disease.(2) The market is still disrupted and prices have fallen significantly. Furthermore, an increase in production planned for the first quarter of 2002, resulting in postponement of slaughter of animals currently held on farms, could also lead to a further fall in prices for certain categories of bovine animals. The derogations provided for in Regulation (EC) No 1209/2001 should therefore be extended to the first quarter of 2002 and, at the same time, certain adjustments should be made.(3) The special premium referred to in Article 4 of Regulation (EC) No 1254/1999 will increase for steers from EUR 136 to EUR 150 for 2002. As a result, that figure should also be reflected in the price reduction (per half carcase) for store cattle (weanlings).(4) Regulation (EC) No 1209/2001 should consequently be amended.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1209/2001 is amended as follows:1. Article 1 is amended as follows:(a) paragraph 3 is replaced by the following: "3. Notwithstanding Article 4(2) of Regulation (EC) No 562/2000, the maximum weight of the carcases referred to therein shall be:- 380 kg for the first three tendering procedures in the first quarter of 2002, and- 370 kg for the last two tendering procedures in the first quarter of 2002.However, carcases of a greater weight may be bought in. In that case, the buying-in price paid shall not be more than the price for that maximum weight or, in the case of forequarters, the buying-in price paid shall not be more than 40 % of the price for the maximum weight authorised."(b) paragraph 4 is replaced by the following: "4. Notwithstanding Article 16(2) of Regulation (EC) No 562/2000:- the delivery period for the second and fifth tendering procedures in the first quarter of 2002 shall be 24 calendar days."(c) the figure "68" in the second sentence of the third indent of paragraph 7 is replaced by "75".2. The second paragraph of Article 2 is replaced by the following: "It shall apply to tendering procedures opened during the first quarter of 2002."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 315, 1.12.2001, p. 29.(3) OJ L 165, 21.6.2001, p. 15.(4) OJ L 261, 29.9.2001, p. 52.(5) OJ L 68, 16.3.2000, p. 22.(6) OJ L 208, 1.8.2001, p. 14.